 In theMatter of ARMOUR FERTILIZERWORKS,DIVISION OF ARMOUR ANDCOMPANY,'EMPLOYERandOILWORKERS INTERNATIONAL UNION,CIO, PETITIONERCase No. 5-RC-7.36.-Decided December 11, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Henry L. Segal, hearing of-ficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case the Board finds :1.The Employer is an Illinois corporation with 26 commercial fer-tilizer plants located- throughout the United States.The plant in-volved in the instant petition is situated at Buell, Virginia.Of$200,000 yearly sales from this plant, 50 percent is shipped directly topoints outside the State of Virginia.On the basis of these facts wefind that the Employer is engaged in commerce within the meaningof the Act.We further find that it will effectuate the policies of theAct for the Board to assert jurisdiction in this case 2.2.The labor organization named below claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit composed of all the production andmaintenance employees, excluding office clerical employees, guardsand supervisors as defined in the Act.The Employer agrees withthe Petitioner but would have the unit description specify the ex-clusion of a number of supervisory categories.However, we believethat the general exclusion of supervisors from the unit, as proposedby the Petitioner, is adequate.3'The Employer's name appears as amended at the hearing.2The Borden Company,91 NLRB 628;Stanislaus Implement and Hardware Co., Ltd.,91 NLRB 618.There is no evidence in the record on which to base a finding as to the supervisorystatus of the specific categories of employees named in the Employer'sproposed unitdescription.92 NLRB No. 116.641 642DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that all production and maintenance employees at the Em-ployer's Buell, Virginia, plant, excluding office clerical employees,guards, and supervisors,' constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act.5.Determination-of representatives:The Employer is not manufacturing commercial fertilizer at thepresent time.On October 22,1950, 70 percent of the Employer's plantwas destroyed by fire.The Employer plans to rebuildas soon aspossible.Meanwhile all of the approximately 25 production andmaintenanceworkers employed immediately preceding the fire havebeenemployed in cleaning up debris around the plant prior to re-construction.It is expected that reconstruction will be completedwithin 1 year and that the 25 employees who now constitute the perma-nent complement will be retained as laborers during the constructionperiod and thereafter.The Employer's fertilizer manufacturing operationsare seasonal.The number of production and maintenance employees in the instantplant normally varies from 20 to 25 in slack seasons to 75 during thebusy season, which lasts 3 to 4 months.However, as already indi-cated, it is not expected that the Employer will resume its fertilizermanufacturing operations for approximately 1 year.The workerspresently employed appear to be representative of those who will beemployed during the next year.We will accordingly direct an im-mediate election.[Text of Direction of Election omitted from publication in thisvolume.]CHAIRMANHERZOOand MEMBER MURDOCK took no part in the con-sideration of the above Decision and Direction of Election.4The record discloses that one employee of the Employer, formerly classified as amechanic,had at one time been placed in charge of other men.This employee is not nowemployed as a supervisor and there is no evidence that he will be so employed in thefuture.We find that he is not a supervisor and shall include him in the unit.